Citation Nr: 0945883	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-31 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
mastoidectomy, now claimed as left ear hearing loss.

2.  Entitlement to service connection for a left ear 
disability, to include residuals of a left mastoidectomy and 
conductive and/or sensorineural left ear hearing loss.

3.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to 
December 1963.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 decision by the RO in Cheyenne, 
Wyoming that determined that new and material evidence had 
not been submitted to reopen a previously denied claim for 
service connection for residuals of left mastoidectomy (now 
claimed as left ear hearing loss), and denied service 
connection for right ear hearing loss.  The Veteran timely 
perfected an appeal as to the left ear claim.  A video 
conference hearing was held before the undersigned Veterans 
Law Judge on this issue in October 2009.

With respect to the claim for service connection for right 
ear hearing loss, the Board notes that the claim was denied 
in an April 2008 rating decision, and the Veteran was 
notified of this decision by a letter dated on April 22, 
2008.  A notice of disagreement was received from the Veteran 
in May 2008, and a statement of the case was issued in 
October 2008.  A substantive appeal (VA Form 9) was received 
from the Veteran in October 2008, but the Veteran wrote that 
he only wished to appeal the issue of whether new and 
material evidence had been submitted to reopen a previously 
denied claim for service connection for hearing loss.  He did 
not state that he wished to appeal the issue of service 
connection for right ear hearing loss, and thus this VA Form 
9 may not be considered a timely substantive appeal as to 
that issue.  38 C.F.R. § 20.202 (2009).  

The RO received a second VA Form 9 from the Veteran on April 
23, 2009, in which the Veteran indicated that he wished to 
appeal all the issues listed on the statement of the case and 
any supplemental statement of the case.  This VA Form 9 was 
received more than 60 days after the statement of the case, 
and is seemingly beyond the remainder of the one-year period 
(after the April 2008 notice) during which a substantive 
appeal must be received.  38 C.F.R. § 20.302(b).  No postmark 
is of record, and the form was dated April 22, 2009.  
Correspondence with no postmark of record will be presumed as 
having been postmarked five days prior to the date-stamp. 38 
C.F.R. § 20.305.  Further, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  Id.  With the application of the 
"postmark rule," the second substantive appeal was timely 
filed, and the issue of entitlement to service connection for 
right ear hearing loss is in appellate status.  The Board 
also notes that the RO certified this issue to the Board in 
May 2009.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

The Board notes that in the instant claim, the Veteran has 
claimed service connection for bilateral hearing loss due to 
acoustic trauma.  Recent medical evidence suggests that the 
Veteran has both conductive and sensorineural hearing loss of 
the left ear, and the current claim apparently relates 
primarily to service connection for sensorineural hearing 
loss due to acoustic trauma in service.  The Board finds that 
this is a new claim, as the RO, in its 1971 decision, only 
considered the issue of residuals of a mastoidectomy of the 
left ear, with associated conductive hearing loss, and did 
not adjudicate the issue of sensorineural hearing loss of the 
left ear.  See Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 
2008).  Hence, this issue must be remanded to the RO for 
initial adjudication.

The issues of service connection for a disability of the left 
ear to include conductive and/or sensorineural hearing loss, 
and for right ear hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An unappealed May 1971 rating decision denied entitlement 
to service connection for residuals of a mastoidectomy of the 
left ear (claimed as a left ear condition).

2.  The evidence received since the May 1971 decision 
includes evidence that is neither cumulative nor redundant, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for residuals of a 
mastoidectomy of the left ear and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's decision in May 1971, denying service connection 
for residuals of a mastoidectomy of the left ear, is final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2009).

2.  Some of the evidence received since the RO's May 1971 
denial is new and material, and the claim for service 
connection for a left ear disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in January 2008 and February 2008.

In view of the Board's favorable decision in this appeal to 
reopen the claim for service connection for a left ear 
disability, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.

Law and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156.  

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

In an unappealed May 1971 decision, the RO denied service 
connection for residuals of a mastoidectomy of the left ear 
(claimed as a left ear condition).  Service connection was 
denied on the basis that the condition existed prior to 
military service and was not aggravated by such service. 
 
 Evidence associated with the claims file prior to the May 
1971 decision included: service treatment records which 
reflect that on pre-induction examination in October 1961, 
the examiner noted scarring of the left eardrum and defective 
hearing in the left ear.  In a concurrent report of medical 
history, the Veteran related that his left ear drained 
occasionally.  Left ear hearing loss was also noted on 
separation examination in November 1963; in a concurrent 
report of medical history, the Veteran reported that he had 
running ears and that his ears ran as a child.  Evidence on 
file also included post-service medical records from a VA 
hospital dated in September 1970 reflecting that the Veteran 
underwent a radical mastoidectomy for recurrent cholesteatoma 
of the left ear due to chronic otitis media, with significant 
conductive hearing loss on that side.  It was noted that he 
had two prior tympanomastoidectomies in the course of 2.5 
years.

Evidence associated with the claims folder after the May 1971 
decision includes:  a March 2008 VA examination report, 
statements from the Veteran, a December 2008 letter from a 
private physician, M.M., M.D., and the hearing transcript 
from the October 2009 Board hearing.

The additional private medical records from Dr. M. reflect 
that he opined that the Veteran's hearing loss was secondary 
to noise exposure in the military in the 1960s.

This evidence is neither cumulative nor redundant of the 
evidence previously of record.  Furthermore, it relates to an 
unestablished fact necessary to substantiate the claim, 
namely a possible relationship between the Veteran's post-
service hearing loss and acoustic trauma during service.  
Moreover, it is sufficient to raise a reasonable possibility 
of substantiating the claim.  Thus, the Board finds that new 
and material evidence has been submitted, and the claim for 
service connection for a left ear disability to include 
hearing loss is reopened, and to this extent only, the appeal 
as to this issue is allowed.


ORDER

New and material evidence having been received, the claim for 
service connection for a left ear disability to include 
hearing loss is reopened, and to this extent only, the appeal 
is allowed.


REMAND

After a review, the Board observes that additional 
development is necessary in this case prior to adjudication 
of the reopened and new claims for service connection for a 
left ear disability, to include both conductive and/or 
sensorineural hearing loss.  In this regard, the Board notes 
that service treatment records reflect that the Veteran had 
hearing loss and a scarred left eardrum upon entry into 
service, and hearing loss was noted on separation 
examination.  The Veteran has testified that he was exposed 
to acoustic trauma in service.  Current medical evidence 
reflects that he has bilateral hearing loss of mixed type, 
and the March 2008 VA examiner opined that right ear hearing 
loss was not linked to service as right ear hearing was 
normal on separation.  

With respect to the March 2008 VA examiner's opinion, the 
Board notes that the requirements for service connection for 
hearing loss as defined in 38 C.F.R. § 3.385 need not be 
shown by the results of audiometric testing during a 
claimant's period of active military service in order for 
service connection to be granted.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

Under these circumstances the Board finds that the March 2008 
VA examination is inadequate, and another VA medical 
examination is necessary to determine whether the Veteran's 
current left ear disability, to include conductive and/or 
sensorineural hearing loss, and hearing loss of the right ear 
were incurred in or aggravated by service.  Another medical 
opinion is necessary in order to render a fully informed 
decision.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  The examiner should be asked to 
provide an opinion as to the etiology of the Veteran's 
current left ear disability and bilateral hearing loss, 
whether he had hearing loss on entry into service, and if so, 
whether it was aggravated by military service.  Again, the 
Board notes that the evidence reflects that the Veteran has 
both conductive and sensorineural hearing loss.

In addition, any relevant ongoing medical records pertaining 
to the ears should also be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify any other sources of VA or non-VA 
medical records (which are not already in 
his claims folder) regarding an ear 
disability or hearing loss, including any 
additional treatment records from Dr. M.  
The RO/AMC should then obtain and 
associate with the claims file copies of 
the medical records identified by the 
Veteran.

2.  The RO/AMC should refer the claims 
file to an appropriate medical examiner 
and have the examiner review the entire 
claims file, including the service 
treatment records and post-service 
treatment records, and render an opinion 
as to the following:

(a)  The examiner should provide an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that the 
Veteran's left ear disability and hearing 
loss, and right ear hearing loss are the 
result of disease or injury incurred or 
aggravated during active service.  The 
examiner should separately and 
specifically consider any conductive or 
sensorineural hearing loss that is found.  

(b) The examiner should identify any left 
ear conditions which existed prior to 
service and any current left ear 
conditions which did not exist prior to 
service.  

(c) In rendering the requested opinion, 
the examiner should specifically address 
whether the current left ear disability 
and hearing loss (1) clearly and 
unmistakably preexisted service; and, if 
so (2) was aggravated (i.e., permanently 
worsened) beyond the natural progression 
of the disorder during or as a result of 
service; and, if not (3) is otherwise 
medically related to the Veteran's 
service.

A clear rationale for all opinions must be 
provided.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


